Citation Nr: 1452358	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 1999 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 3, 2002 for assignment of a 100 percent disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.  He subsequently served in the Army Reserve (September 1963 to April 1965 and January 1966 to September 1966) and the Army National Guard (April 1965 to January 1966).  The Veteran also enlisted in the Army Reserve in January 1978 although the date of discharge is unclear. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for bilateral hearing loss is dated May 18, 1978.
 
2.  The RO denied service connection for bilateral hearing loss in an August 1978 rating decision that was not appealed; subsequently reserve treatment records reflect that the Veteran exhibited a bilateral hearing loss on examination in January 1978.  

3.  The RO continued the denial of service connection in an August 1999 rating decision, which the Veteran appealed.

4.  On March 2, 2001, the Board issued a decision denying service connection for bilateral hearing loss.

5.  On July 28, 2010, VA received additional service records relevant to the Veteran's appeal that had not been associated with the claims file at the time the March 2001 decision was issued.

6.  On March 25, 2011, the Board vacated the March 2001 decision and granted service connection for bilateral hearing loss based partly on reserve treatment records reflecting the presence of bilateral hearing loss in January 1978.

7.  In a June 2011 rating decision, the RO granted service connection for bilateral hearing loss, awarding a 60 percent disability rating from March 10, 1999 and a 100 percent disability rating from June 3, 2002.
 
8.  At the June 2013 hearing, the Veteran expressed his desire to withdraw the appeal for entitlement to an effective date earlier than June 3, 2002 for assignment of a 100 percent disability rating for service-connected bilateral hearing loss.  A written transcription of the Veteran's testimony is of record.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 18, 1998 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2014).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than June 3, 2002 for assignment of a 100 percent disability rating for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the June 2013 hearing, the Veteran expressed his desire to withdraw the appeal of entitlement to an effective date earlier than June 3, 2002 for assignment of a 100 percent disability rating for service-connected bilateral hearing loss, which had been reduced to writing in the hearing transcript.  A written transcription of the Veteran's testimony is of record.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the claims file.  
 
The Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded VA audiological examinations that the Board finds are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


III.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

A VA Form 21-526 was received on May 18, 1978.  In Section 25 of the application, the Veteran wrote "[h]earing defect, both ears (nerve deafness) in service."  In Section 27A, he specifically noted treatment from 1960-1963 and indicated that he had incurred hearing loss during basic training.  

An August 1978 rating decision denied service connection for hearing loss.  The RO acknowledged that lay statements indicated the Veteran had had hearing loss since his active duty service, but noted that the service treatment records (STRS), to include the July 1963 separation examination, contained no evidence of hearing loss.  The Veteran did not appeal the rating decision.  There was also no evidence received within one year of the issuance of the rating decision.  As such, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.

An August 1999 rating decision continued the denial.  The Veteran timely appealed.  In March 2001, the Board denied service connection for bilateral hearing loss.  

In an August 2002 rating decision, the RO granted service connection for bilateral hearing loss based upon the submission of new and material evidence, and assigned an effective date of February 19, 2002, the date of the Veteran's claim to reopen.

In October 2002, the Veteran filed a motion alleging clear and unmistakable error (CUE) in the August 1978 rating decision.  In a March 2003 rating decision, the RO found that no revision to the August 1978 rating decision was warranted.  The Veteran filed a timely appeal.  In a January 2004 letter, the RO informed the Veteran that it did not have jurisdiction of the CUE claim because the March 2001 Board decision essentially subsumed the August 1978 rating decision.

In July 2010, the Veteran submitted additional service records.  Notably, a January 1978 Army Reserve pre-enlistment examination contains an audiogram that shows bilateral hearing loss under VA guidelines.

In March 2011, the Board vacated its March 2001 decision and granted service connection for bilateral hearing loss.  The Board based the grant of service connection in part on the January 1978 examination.

In June 2011, the RO effectuated the Board's March 2011decision and assigned a 60 percent disability rating from March 10, 1999.  

The Veteran presented testimony at a Travel Board hearing in June 2013 at which time he requested an effective date of May 18, 1978 (the date of the original service connection claim).  

Here, the service records received in July 2010 are relevant to the Veteran's service connection claim.  The service records were cited in the Board decision that ultimately granted service connection for hearing loss as pertinent to the claim and an underlying basis for the allowance.  Under 38 C.F.R. § 3.156(c)(1), an exception is provided to the general rule detailed under 38 C.F.R. § 3.400 regarding effective dates in claims to reopen service connection.  38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  Therefore, the May 1978 service connection claim should be reconsidered.  

As to the date of claim, the May 1978 VA Form 21-526 is the earliest pending claim for benefits.  The record does not contain any communication from the Veteran dated prior to May 18, 1978 that may be construed as a formal or informal claim for VA benefits.  Thus, the proper date of claim is May 18, 1978.

The Board has considered the Veteran's January 2005 assertion that he filed an earlier claim for service connection for bilateral hearing loss in 1966.  The Veteran separated from active service in September 1963, and the claims file does not contain any communication from the Veteran or a representative indicating an intent to seek, or a belief in entitlement to, service connection for bilateral hearing loss prior to the current May 18, 1978 claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The only evidence suggesting otherwise is the Veteran's January 2005 statement indicating that he filed an earlier claim for service connection for bilateral hearing loss in 1966.  However, the Board finds that this allegation is not persuasive or credible.  Notably, prior to January 2005, in dozens of very detailed statements, the Veteran did not identify any prior service connection claim, aside from the May 1978 claim.  Moreover, in Section 9A of the May 1978 application, the Veteran indicated that he had previously filed a claim for educational assistance only.  These facts weigh heavily against the reliability of his subsequent lay statement.  

Moreover, there is a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level.  It is clear from these cases that an appellant's statement, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Here, there is no evidence that the RO did not properly fulfill its duty in handling any mail or other correspondence that would have been submitted by the Veteran or a representative.  The Veteran's allegation that he previously filed a claim is insufficient to rebut the presumption of regularity. 

As to the date of entitlement, a September 1960 enlistment examination discloses a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered and spoken voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

Clinical service records do not show any complaints or findings of hearing loss during active service.  

Audiological testing upon separation in July 1963 revealed the following pure tone thresholds (converted), in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
--
15
LEFT
25
20
20
--
15

Audiometric testing upon enlistment into the Army Reserve in January 1978 revealed the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
50
LEFT
15
50
10
15
25

Decreased auditory acuity was noted under the Summary of Defects and Diagnoses.
  
A July 1999 VA examiner reviewed the claims file and diagnosed bilateral hearing loss for VA purposes.  He opined that it is at least as likely as not that the Veteran's current hearing loss did not have its origin during his military service.  This opinion was based upon the finding that the Veteran had completely normal hearing on separation in July 1963 and a history of post-service noise exposure.  

A June 2002 VA examiner reviewed the claims file and opined that it is more likely than not that the Veteran's hearing loss began while serving in the military.  She based this opinion on the fact that the entrance and separation hearing evaluations were incomplete (whisper test conducted at entrance physical and separation physical did not test 3000 Hz making it difficult to judge if damage to the Veteran's hearing did or did not occur during his military service) and that the Veteran's hearing loss is typical to that seen by repeated exposure to excessive noise levels.

The Veteran has also submitted credible lay statements alleging continuity of hearing loss since active service, as well as credible lay statements from family members regarding hearing loss after discharge and a buddy statement regarding hearing loss during active service.  

The evidence shows that the Veteran exhibited a hearing loss at the time he filed a claim for compensation in May 1978.  As he exhibited the disability that has been found related to service at the time he filed his initial claim, service connection should be granted from the date of the claim on May 18, 1978.  See 38 C.F.R. § 3.156(c).  Thus, an earlier effective date for the grant of service connection for bilateral hearing loss is warranted.

Finally, the Board observes that the date of compensable hearing loss may be difficult to discern as there is no evidence of audiometric testing between July 1963 and July 1999.  However, this matter is not currently before the Board.



ORDER

Entitlement to an effective date of May 18, 1978 for the grant of service connection for bilateral hearing loss is granted.

The appeal of entitlement to an effective date earlier than June 3, 2002 for assignment of a 100 percent disability rating for service-connected bilateral hearing loss is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


